“Habeas corpus relief is not an appropriate remedy for asserting claims that were or could have been raised on direct appeal or in a CPL article 440 motion, even if they are jurisdictional in nature” (People ex rel. Hemphill v Rock, 95 AD3d 1579, 1579 [2012] [internal quotation marks and citations omitted]; see People ex rel. Chapman v LaClair, 64 AD3d 1026, 1026 [2009], lv denied 13 NY3d 712 [2009]). The record discloses no extraordinary circumstances that would warrant departure from traditional orderly procedure (see People ex rel. Collins v Billnier, 87 AD3d 1208, 1209 [2011], lv denied 18 NY3d 802 [2011]). Accordingly, there is no basis upon which to disturb the denial of petitioner’s application.
*1317Rose, J.P., Lahtinen, Spain, McCarthy and Gariy, JJ., concur. Ordered that the judgment is affirmed, without costs.